892 F.2d 83
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Padungsri PHINPATHYA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 84-7837.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 10, 1986.Submission Vacated Jan. 6, 1987.Decided Dec. 18, 1989.

1
Before CANBY, and REINHARDT, Circuit Judges, and MARIANA R. PFAELZER,* District Judge.

ORDER

2
The case is hereby resubmitted.   The Court having been advised that petitioner has been granted temporary and permanent residency, the Petition is dismissed as moot.



*
 Honorable Mariana R. Pfaelzer, United States District Judge for the Central District of California, sitting by designation